Title: Conversation with George Hammond, [1–8 January 1792]
From: Hammond, George,Hamilton, Alexander
To: 


[Philadelphia, January 1–8, 1792]
Since my conversation with the Secretary of the Treasury, of which I had the honor of giving your Lordship an account in my dispatch No 13, I have lately had another interview with that Gentleman, in the course of which we entered into a loose and general discussion of some of the questions that are likely to become subjects of negociation between our two countries.
After some comments upon the different facts which Mr Jefferson had adduced as specific infractions of the definitive treaty on the part of Great Britain, Mr Hamilton expressed his conviction that the surrender of the posts was the only one which could produce any lengthy or difficult investigation. Upon this head he intimated that although he did not imagine this country would be easily induced to consent to a dereliction of any part of its territory acquired by the Treaty, it might perhaps still be possible to grant to his Majesty’s subjects such privileges and immunities in the respective posts as would protect and secure them in the undisturbed prosecution of the Fur Trade. Being in daily expectation of receiving your Lordship’s instructions upon this point, I did not venture to throw out any opinions for his consideration, and therefore thought it most prudent not to dwell upon the Subject. With respect to the Negroes, Mr Hamilton seemed partly to acquiesce in my reasoning upon this point, and added that this matter did not strike him as an object of such importance as it had appeared to other members of this government. As to the river St. Croix, he acknowledged his personal belief that our statement of its position would, upon inquiry, be found accurate.

On communicating to him the nature of the abstract, which I am preparing, of the several contraventions of the treaty by this country, Mr Hamilton admitted their magnitude, and owned that they could not be vindicated upon any other principle than the inefficiency of the former Congress to enforce respect to its own regulations. Upon the subject of the British Creditors, which he considered as the chief ground of complaint on the part of Great Britain, he assured me that in all cases of this kind, which had been brought before the federal Courts, their determinations had been uniformly founded upon the treaty of peace, and had been consequently favorable to the British Creditors. He added that this principle would invariably guide all the future decisions of the federal Courts, and in proportion as their proceedings became more known and extended, the means of soliciting, and the certainty of obtaining, redress would be more obvious to the British Creditors in the presecution of their just demands. He thence inferred that this cause of complaint would be completely removed by the operation of the judiciary system.
In regard to other contraventions, in which from lapse of time and various causes, it might be impossible for this country to render substantial and individual justice, he concluded by saying that there appeared to him insurmountable difficulties in devising a mode of equivalent compensation either to the individual who had sustained the injury or to the nation at large, but he doubted not that this government would consent to any reasonable and practicable method of settling this point, if any such could be proposed.
In treating of the commercial arrangements between the two countries, Mr Hamilton readily admitted the importance of the British Commerce to the United States, and expressed his sanguine hopes that some system might be established mutually satisfactory to both countries. He did not fail to urge with much force and emphasis the anxiety of this country to obtain a small participation in the carrying trade with the West Indies, and the expediency of granting it; subject nevertheless to such restrictions and regulations as Great Britain might require to limit the size and tonnage of the vessels employed in the trade, and to prevent the ships of the United States from interfering in the exportation to Europe of the productions of the British West India Islands. I listened to him with attention, but studiously avoided dropping any hint which might incline him to entertain the belief that Great Britain would ever consent to any modification of the system which she has so steadily and advantageously pursued in relation to the carrying trade, and to the intercourse of other nations with her colonies.
These were the principal topics of our conversation. In one part of it I took the liberty of inquiring of Mr Hamilton, when Mr Jefferson’s report, on the relative situation of the commerce of the United States with other powers, might be expected to appear. He answered that he believed, Mr Jefferson had, since my arrival in this country, abandoned his intention of making any such report.
